DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 15 should end with appropriate punctuation.  Appropriate correction is required.

Election/Restrictions
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed as iterated below:

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group I, claim(s) 1-8 and 10-19, drawn to a first imaging device and method.
Group II, new claim(s) 20, drawn to a second imaging device.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of 1) an imaging probe and 2) an infrared light detector, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sum (of record) and Ng (of record).
Where Sum teaches:
an imaging probe having a proximal end and a distal end, the distal end for insertion into a vasculature (see Sum’s Fig. 3A-B noting catheter 56 and/or head 58 thereof), the imaging probe to:
emit infrared light (regarding the emitted/received light being infrared see Sum’s Abstract or [0035]) from the distal end of the imaging probe toward the vasculature through blood; gather reflected light comprising at least a portion of the infrared light reflected from the vasculature through the blood; and transmit the reflected light to the proximal end of the imaging probe; (regarding these together see Sum’s Fig. 3B noting light 20 emitted onto target tissue 22 through intervening blood/fluid 108 and returning as depicted, where this involves the structures of a window 48, optical fiber bundle 102, light directing element 62 etc. then see Fig. 3A for the overarching view including that the catheter 56 proceeds to a proximal detector and laser system 52 and 44 respectively and/or see [0040] which textually describes as much);
an infrared light detector optically coupled to the proximal end of the imaging probe to receive the reflected light from the imaging probe to generate an imaging signal from the reflected light (see Sum’s Fig. 3A part 52 and note the connection to 56 as depicted); and
wherein the imaging probe comprises:
a bundle of illuminating optical fibers extending from the proximal end to the distal end, the bundle of illuminating fibers to emit the infrared light from the distal end of the imaging probe, the bundle of illuminating optical fibers …; a bundle of imaging optical fibers extending from the proximal end to the distal end, the bundle of imaging optical fibers to gather the reflected light and to transmit the reflected light to the proximal end of the imaging probe  (regarding these together, see Sum’s Figs. 3A-B noting that 102 is an optical fiber bundle and/or see the description provided by [0040]);
	And where Ng teaches:
optics at the distal end to collect reflected light gathered by the bundle of imaging optical fibers wherein the optics includes a lens [claim 1] (see Ng’s 2.2.2 on page 37 noting e.g. that the first paragraph iterates that “Detection was performed with a telecentric lens”) and wherein the infrared light source comprises a pattern-generating light source, and wherein the imaging device further comprises: coherent illuminating optical fibers to emit the infrared light including a pattern for projection onto the vasculature [claim 1]; and the controller is further to control the infrared light source and the infrared light detector to generate the image according to a structured light imaging process (see Ng’s pg. 59, 61; noting Our approach was to incorporate a digital light processor (OLP) into the illumination path to create a highly customizable pattern of illumination (i.e. a structured light source ... beam expander used to project the patterned light). The programmable structured light source allowed the evaluation of varying illumination schemes; then see Ng’s pg. 63, noting The first composite image was collected with the illumination structured to match the apertures of the 2D AFA).
Where, for compact prosecution purposes, the examiner additionally notes that these are combinable as set forth in the full rejection of claim 1 below.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pattern for projection" in line 21.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1 the claim utilizes a pattern for projection onto the tissue; however, it is unclear how the invention would be able to use the patterned light given that it lacks the other limitations of claim 4. For compact prosecution purposes the examiner will presume that the current claims require the elements of claim 4 as they appear required to make the claim functional and whole  in addition to the inherent confusion of having a pattern but not controlling the system to use patterned emission light and account for the pattern in detection. In order to resolve the issue the examiner recommends either: a) removing the phrase “including coherent illuminating optical fibers to emit the infrared light including the pattern for projection onto the vasculature” from claim 1; or otherwise, b) cancelling claim 4 and incorporated the remaining limitations thereof into claim 1. Claims 2-8 and 10-14 are each similarly affected, at least by virtue of dependency.
Regarding claim 4, the examiner notes that the contents of lines 3-4 have already been added into claim 1 and therefore it is unclear how many sets of coherent illuminating optical fibers with a pattern the invention compromises. For examination purposes, and light of the teachings of the specification, the examiner will presume that the statement in claim 4’s lines 3-4 are merely a redundancy not removed in during redrafting and will presume therefore that the claim has one bundle of coherent illuminating optical fibers comprising a pattern as iterated in parent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20080161698 A1 by Sum et al. (hereafter Sum, previously of record).

Regarding claim 15, Sum teaches: 15. A method for imaging vasculature (see Sum’s Figs. 1A-B or [0023] for the result/output including an image from the vasculature), the method comprising:
emitting infrared light (regarding the emitted/received light being infrared see Sum’s Abstract or [0035]) from an imaging probe toward vasculature through blood; gathering reflected light from the vasculature through the blood; generating an imaging signal from the reflected light (regarding these together see Sum’s Fig. 3B noting light 20 emitted onto target tissue 22 through intervening blood/fluid 108 and returning as depicted, where this involves the structures of a window 48, optical fiber bundle 102, light directing element 62 etc. then see Fig. 3A for the overarching view including that the catheter 56 proceeds to a proximal detector and laser system 52 and 44 respectively and/or see [0040] which textually describes as much); and
generating an image of the vasculature from the imaging signal (see Sum’s Fig. 3A noting parts 60, 42, and 70 which are collectively a computer system (i.e. controller) and where the connections are depicted therein, then see either Figs. 1A-B which are images so gathered or see [0023] and [0042]-[0043] or [0046] etc. for the controller processing related to image generation). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sum as applied to claim 15 above, and further in view of Two dimensional angular domain optical imaging in biological tissues by Ng (hereafter Ng, previously of record).

Regarding claims 16-18 Sum teaches the basic invention as given above in regards to claim 15 and in regards to claims 1-4, Sum teaches: 1. An imaging device (see Sum’s Figs. 3A-B and [0032]) comprising:
an imaging probe having a proximal end and a distal end, the distal end for insertion into a vasculature (see Sum’s Fig. 3A-B noting catheter 56 and/or head 58 thereof), the imaging probe to:
emit infrared light (regarding the emitted/received light being infrared see Sum’s Abstract or [0035]) from the distal end of the imaging probe toward the vasculature through blood; gather reflected light comprising at least a portion of the infrared light reflected from the vasculature through the blood; and transmit the reflected light to the proximal end of the imaging probe; (regarding these together see Sum’s Fig. 3B noting light 20 emitted onto target tissue 22 through intervening blood/fluid 108 and returning as depicted, where this involves the structures of a window 48, optical fiber bundle 102, light directing element 62 etc. then see Fig. 3A for the overarching view including that the catheter 56 proceeds to a proximal detector and laser system 52 and 44 respectively and/or see [0040] which textually describes as much);
an infrared light source optically coupled to the proximal end of the imaging probe to provide the infrared light to the imaging probe for emission toward the vasculature (see Sum’s Fig. 3A part 44 and note the connection to 56 as depicted);
an infrared light detector optically coupled to the proximal end of the imaging probe to receive the reflected light from the imaging probe to generate an imaging signal from the reflected light (see Sum’s Fig. 3A part 52 and note the connection to 56 as depicted); and
a controller coupled to the infrared light source and coupled to the infrared light detector to generate an image of the vasculature from the imaging signal (see Sum’s Fig. 3A noting parts 60, 42, and 70 which are collectively a computer system (i.e. controller) and where the connections are depicted therein, then see either Figs. 1A-B which are images so gathered or see [0023] and [0042]-[0043] or [0046] etc. for the controller processing related to image generation)
wherein the imaging probe comprises:
a bundle of illuminating optical fibers extending from the proximal end to the distal end, the bundle of illuminating fibers to emit the infrared light from the distal end of the imaging probe, the bundle of illuminating optical fibers …; a bundle of imaging optical fibers extending from the proximal end to the distal end, the bundle of imaging optical fibers to gather the reflected light and to transmit the reflected light to the proximal end of the imaging probe  (regarding these together, see Sum’s Figs. 3A-B noting that 102 is an optical fiber bundle and/or see the description provided by [0040]); and …
Additionally regarding claims 4 and 18 Sum further teaches that the invention comprises illuminating optical fibers to emit the infrared light including a pattern for projection onto the vasculature and that method further comprises moving the imaging probe through the vasculature and generating a plurality of imaging signals from the reflected light as the imaging probe is moved through the vasculature (see Sum’s Figs. 3A-B noting optical fibers 102 which transmit light to the vasculature as addressed above in regards to claim 1 or as seen in [0040] so as to be fully capable of the claimed function of emission and see Sum’s [0011] which covers both inserting the catheter and moving the imaging probe (raster scanning while performing a pullback) through the vasculature).
In the foregoing rejection of claim 1, the examiner omitted the limitations that the illuminating fibers “including coherent illuminating optical fibers to emit the infrared light including the pattern for projection onto the vasculature” and that the imaging probe further comprises “optics at the distal end to collect reflected light gathered by the bundle of imaging optical fibers wherein the optics includes a lens” as indicated by ellipses in the foregoing rejection because Sum alone fails to teach these features, and likewise, Sum does not teach using an angle gate filter to block non-ballistic photons and then generating images according to a ballistic photon imaging process (claims 2 and 16) nor utilizing a shutter to generate images according to a gated imaging process (claims 3 and 17) nor using a pattern light source (claims 4 and 18) to generate an image according to the structured light process (claim 4) or to generate a 3-D model from the imaging signals received using the structed light (claim 18).
As such Sum fails to fully teach the above limitations of claims 1-4 and 16-18.
However Ng, in the same or eminently related field of NIR imaging of tissues (that this is NIR based is covered in Ng’s last paragraph on page 4 which explains why NIR is advantageous for their purposes, that this is for use in tissues is covered in the very Title) teaches each of the claimed limitations which are not taught by Sum as follows:
Regarding claims 1 and 4 as best understood 1, Ng teaches: optics at the distal end to collect reflected light gathered by the bundle of imaging optical fibers wherein the optics includes a lens [claim 1] (see Ng’s 2.2.2 on page 37 noting e.g. that the first paragraph iterates that “Detection was performed with a telecentric lens”) and wherein the infrared light source comprises a pattern-generating light source, and wherein the imaging device further comprises: coherent illuminating optical fibers to emit the infrared light including a pattern for projection onto the vasculature [claim 1]; and the controller is further to control the infrared light source and the infrared light detector to generate the image according to a structured light imaging process (see Ng’s pg. 59, 61; noting Our approach was to incorporate a digital light processor (OLP) into the illumination path to create a highly customizable pattern of illumination (i.e. a structured light source ... beam expander used to project the patterned light). The programmable structured light source allowed the evaluation of varying illumination schemes; then see Ng’s pg. 63, noting The first composite image was collected with the illumination structured to match the apertures of the 2D AFA). 
Regarding claim 2, Sum teaches The imaging device of claim 1, and Ng teaches: further comprising: an angle gate filter at the distal end of the imaging probe to filter the reflected light to remove scattered photons from the reflected light; wherein the controller is further to control the infrared light source and the infrared light detector to generate the image according to a ballistic photon imaging process (see Ng’s pg. 32, 36, the ballistic and quasi-ballistic photons will pass through the filter, while the scattered photons will strike the walls of the filter and attenuate ... A 2D AFA was constructed using 3D printing technology ... The designs resulted in an angular acceptance of 4.0. for the 1 cm long 2D AFA to 0.27. for the 15 cm long 2D AFA and also pg. 5, 19, Unscattered photons, also called ballistic photons, are of particular interest in optical trans-illumination imaging as ballistic photons can be used to generate high resolution images .... In addition to polarization gating, the Carson group utilized time gating in conjunction with ADI. An ultrafast pulsed laser (270 ps) was combined with a picosecond gated camera to provide time gating alongside the angular gating from ADI). 
Regarding claim 3, Sum teaches The imaging device of claim 1, and Ng teaches: wherein: the infrared light detector comprises an infrared camera having a shutter; and the controller is further to control the infrared light source and the infrared camera to generate the image according to a gated imaging process (despite not using the exact word “shutter”, the examiner notes that the same citation from Ng, specifically pg. 5, 19, Unscattered photons, also called ballistic photons, are of particular interest in optical trans-illumination imaging as ballistic photons can be used to generate high resolution images .... In addition to polarization gating, the Carson group utilized time gating in conjunction with ADI. An ultrafast pulsed laser (270 ps) was combined with a picosecond gated camera to provide time gating alongside the angular gating from ADI teaches this via the ordinary meaning of “gated camera”. Additionally and for compact prosecution purposes the examiner also notes that the co-authors (see Ng’s pages iii-iv, as Ng is not actually the sole author and is in fact working with the “Carson group” who authored many of the references cited by Ng throughout his document) published multiple cited papers detailing the camera setup described by Ng including that the time gating utilizes a shutter and to further compact prosecution the examiner has included one such reference in the conclusion section below such that even if the applicant was unaware of the meaning of time gating a camera, it is still clear that Ng utilized a shutter for his time gating). 
Regarding claim 16, Sum teaches The method of claim 15, and Ng further teaches: wherein the method further comprises: filtering scattered photons scattered by the blood from the reflected light; and collecting ballistic photons from the reflected light; wherein the imaging signal is generated using the ballistic photons (see Ng’s pg. 32, 36, the ballistic and quasi-ballistic photons will pass through the filter, while the scattered photons will strike the walls of the filter and attenuate ... A 2D AFA was constructed using 3D printing technology ... The designs resulted in an angular acceptance of 4.0. for the 1 cm long 2D AFA to 0.27. for the 15 cm long 2D AFA and also pg. 5, 19, Unscattered photons, also called ballistic photons, are of particular interest in optical trans-illumination imaging as ballistic photons can be used to generate high resolution images .... In addition to polarization gating, the Carson group utilized time gating in conjunction with ADI. An ultrafast pulsed laser (270 ps) was combined with a picosecond gated camera to provide time gating alongside the angular gating from ADI). 
Regarding claim 17, Sum teaches The method of claim 15, and Ng further teaches: wherein the reflected light is captured by an infrared camera having a shutter, and wherein the method further comprises: timing the shutter to block scattered photons scattered by the blood from being received by the infrared camera and to allow ballistic photons to be received by the infrared camera; wherein the imaging signal is generated using the ballistic photons (despite not using the exact word “shutter”, the examiner notes that the same citation from Ng, specifically pg. 5, 19, Unscattered photons, also called ballistic photons, are of particular interest in optical trans-illumination imaging as ballistic photons can be used to generate high resolution images .... In addition to polarization gating, the Carson group utilized time gating in conjunction with ADI. An ultrafast pulsed laser (270 ps) was combined with a picosecond gated camera to provide time gating alongside the angular gating from ADI teaches this via the ordinary meaning of “gated camera”. Additionally and for compact prosecution purposes the examiner also notes that the co-authors (see Ng’s pages iii-iv, as Ng is not actually the sole author and is in fact working with the “Carson group” who authored many of the references cited by Ng throughout his document) published multiple cited papers detailing the camera setup described by Ng including that the time gating utilizes a shutter and to further compact prosecution the examiner has included one such reference in the conclusion section below such that even if the applicant was unaware of the meaning of time gating a camera, it is still clear that Ng utilized a shutter for his time gating).
Regarding claim 18, Sum teaches The method of claim 15, and Ng further teaches: wherein the infrared light emitted from the imaging probe includes a pattern for projection onto the vasculature (see Ng’s pg. 59, 61; noting Our approach was to incorporate a digital light processor (OLP) into the illumination path to create a highly customizable pattern of illumination (i.e. a structured light source ... beam expander used to project the patterned light). The programmable structured light source allowed the evaluation of varying illumination schemes; then see Ng’s pg. 63, noting The first composite image was collected with the illumination structured to match the apertures of the 2D AFA), and wherein the method further comprises: … generating a three-dimensional model of the vasculature from the plurality of imaging signals (while partially covered by the foregoing citation, see also Ng’s pg. 21, noting a natural extension of ADI was to collect tomographic images of a sample and to reconstruct the images to obtain three-dimensional images of a sample which is also iterated on pg. 94 in the applications section and in particular the small animal imaging section and lastly details about how Ng accomplishes 3D modeling and depictions/figures can be found from pg. 108-109 in the Results and discussion section and in particular in the 3D image representation section therein where e.g. Fig. A-7 a) and b) show 3D reconstruction using filtered backprojection and iterative reconstructions methods respectively). 
It would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Sum with the use of angle gate filtering and the related ballistic processing such that the filter would have been at the distal end of the imaging probe, and the controller would have controlled the infrared light source and infrared light detector as taught by Ng as well as the structure light emission and processing such that the light source would be a patterned generating light source outputting coherent illumination as taught by Ng because these modifications allow for high resolution and high contrast and also allow for further improved contrast respectively (see Ng’s pg. 5, 19, noting that ballistic photons can be used to generate high resolution images and Contrast was demonstrated to improve for a given scattering level; then see Ng’s pg. 84, noting that The structured light source allowed for imaging with a restricted light source, which improved image contrast – both of which are important as their advantages are cumulative since the ballistic detection will be a larger proportion of the light incident on the angle gate filter if the light which is returned was structured).

Regarding claim 6, Sum in view of Ng teaches the basic invention as give above in regards to claim 1 and Sum further teaches: 6. The imaging device of claim 1, wherein the imaging probe comprises a guidewire sheathing to navigate the imaging probe through the vasculature (as best understood see Sum’s [0033] noting that the catheter rides on a guide wire that is first advanced through the patient's blood vessels. Additionally for compact prosecution purposes the examiner notes that the applicant may find the rejections of claims 7-8 instructive if they are of the opinion that a guidewire sheathing should be read more narrowly then an over the wire catheter arrangement and that an alternative grounds for this claim is made below when addressing claims 7-8).

Regarding claim 13, Sum in view of Ng teaches the basic invention as give above in regards to claim 1 and Sum further teaches: 13. The imaging device of claim 1, further comprising a coupling mechanism to reversibly and rotatably couple the proximal end of the imaging probe to the infrared light source and the infrared light detector (see Sum’s [0004] or [0045] which explains that the probe utilizes rotational scanning, and see also [0011] which even iterates that the return light is detected while the rotation is occurring, and see Sum’s Fig. 3A-B noting that the rotating optics connect to the fiber 102 at the distal end and to the detector system 52 through the pullback and rotation unit 54. As such it is clear that the pullback and rotation unit 54 is a rotatable connection between the fiber and the source and detector and by ordinary meaning such an arrangement is reversible (i.e. even if the motor is configured to drive in a single direction, the coupling has to be able to freely rotate and therefore is not directional as ordinarily understood) and it even appears to be inherent/necessary for the arrangement (and motor for that matter) to be reversible (i.e. since the same unit encompasses the pullback mechanism and the pullback can progress to the point where the imaging head enters the guide catheter/sheathing as per [0051] it must be reversible or it can only be used once contrary to the disclosure that multiple helical scans are compiled into multiple images as stated in [0046] noting that these terms are plural and also noting that the invention, if not reversible, would seemingly be unable to be used for its primary purpose of locating vascular obstructions, as iterated in [0010] unless by happenstance) therefore the examiner asserts that while note explicitly stated it appears to be inherently required and certainly would be understood by one of ordinary skill in the art that Sum implicitly teaches that the connection would be reversible).
	Additionally or alternatively since the foregoing relies at least in part on the knowledge in the art, the examiner also notes that  rotatable and reversible optical couplings are old and well known in the art. Additionally, since this official notice has not been challenged in the reply filed on 07/20/2022 the examiner’s statement is taken to be admitted prior art in accordance with the second paragraph of MPEP 2144.03(C).
	Therefore and in the alternative it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to implement Sum’s optical coupling of unknown and undisclosed configuration as one of the well known optical couplings of the sort that is both rotatable and reversible either simply because these couplings and their utility is well known and/or because a reversible coupling would advantageously allow Sum the rewind his catheter head and then perform further pullback based imaging operations.

Regarding claim 14, Sum in view of Ng teaches the basic invention as give above in regards to claim 1 and Sum further teaches: 14. The imaging device of claim 1, wherein the infrared light source is to provide infrared light including one or more wavelengths selected from a list consisting of: 1050 nm, 1300 nm, 1550 nm, and 1650 nm (Sum’s [0035] teaches that the source provides light that can include not merely one, but each of the claimed listings of options). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sum in view of Ng as applied to claim 1 above, and further in view of US 20090088615 A1 by Robinson et al. (hereafter Robinson).

Sum in view of Ng teaches the basic invention as given above in regards to claim 1 and further teaches that the fiber bundle used for emission and detection extends along the longitudinal axis (see Sum’s [0034] or see Figs. 3A-B as depicted); however Sum does not teach that the bundle of illuminating optical fibers is arranged in a ring around the bundle of imaging optical fibers.
However Robinson, in the same or eminently related field of infrared imaging (see Robinsons’ Abstract and [0014]) teaches a bundle of illuminating optical fibers is arranged in a ring around an imaging optical fiber (see Robinson’s [0031]-[0032] and Fig. 3A, an example fiber optic probe comprising a catheter containing six parallel illumination fibers surrounding a central collection fiber and where the number of detection fibers in the bundle is unclaimed and thus could be one as depicted in the image, but where the text of Robinson indicates that this can be more).
It would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Sum and Ng with the illuminating fiber arrangement (i.e. bundle of illuminating optical fibers is arranged in a ring around the bundle of imaging optical fibers )taught by Robinson in order to advantageously optimize signal detection (see Robinson’s [0031] iterating that the number and spacing of fibers can be optimized to improve detection).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sum in view of Ng as applied to claim 1 above, and further in view of US 20070038123 A1 by Fulghum (hereafter Fulghum).

Regarding claim 11, Sum in view of Ng teaches the basic invention as given above in regards to claim 1 and Sum further teaches that the fiber bundle used for emission and detection extends along the longitudinal axis (see Sum’s [0034] or see Figs. 3A-B as depicted); however Sum does not teach that the bundle of imaging optical fibers is arranged in a ring around the bundle of illuminating optical fibers.
However Fulghum in the same or eminently related filed of infrared imaging (see Fulghum’s Abstract) teaches arranging a bundle of imaging optical fibers in a ring around a bundle of illuminating optical fibers (see Fulghum’s [0012] which textually states as much and or see Fig. 1 B, where the outer tube, 2, and middle tube, 4, constrain the receiver fibers, 6, to the outer radius closest to the artery wall. The middle tube, 4, and central tube, 8, constrain the excitation fibers, 10, to the inner radius).
It would have been obvious to one of ordinary skill in the art prior to the date of invention to improve Sum and Ng with the fiber bundle arrangement (i.e. the bundle of imaging optical fibers is arranged in a ring around the bundle of illuminating optical fibers) taught by Fulghum in order to advantageously allow for a reduction of cross-talk between the fiber bundles (see Fulghum’s [0004] noting that “This spacing allows filters to be coated ono the base of the axicon to pass only excitation light to the tissue (blocking excitation fiber fluorescence) and to pass only Raman scattering to the collection fibers (blocking excitation light)” so as to avoid cross-talk).

Regarding claim 12, Sum and Fulghum further teach: 12. The imaging device of claim 11, wherein the imaging probe comprises a scanning fiber endoscope (as best understood this only requires that the invention be capable of scanning and includes an optical fiber, both of which are already required by the parent claims and are therefore inherent; however, for compact prosecution purposes see Sum’s [0011] and note that the head 58 can be helically raster scanned during a pullback and also that part 102 connected to 58 is an optical fiber bundle. As such it appears that the probe, or the invention of Sum as a whole, even without modification, would read on the claims; however and for compact prosecution purposes the examiner also notes that the combination with Fulghum also teaches that the fiber probe arrangement can be used within an endoscope as per [0015] such that the modified probe is also and for separate reasons interpretable as art of a fiber endoscope).

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sum as applied to claim 1 and over Sum in view of Ng as applied to claim 15 above, and further in view of Image contrast enhancement in angular domain optical imaging of turbid media by Vasefi et al. (hereafter Vasefi).

Regarding claims 5 and 19, Sum in view of Ng teaches the basic invention as given above in regards to claims 1 and 15; however, Sum does not utilize a polarization filter and thus does not teach the limitations of claims 5 or 19.
However Vasefi, in the same or eminently related filed of infrared imaging (see Vasefi’s Abstract and 4. Methodology noting that the first paragraph thereof explains that NIR is used) teaches using a polarization filter to block the polarized light and the formation of an image according to a polarization imaging process that includes the generation of an image signal using unpolarized light (Vasefi’s Abstract covers this except the use of the filters; however, if one notes section 4.5 Combined approach (PADI-WS) it is clear that polarization filters are used along with a prism to specifically exclude the ballistic photons of interest and capture an image of only the scattered/unpolarized light which can be subtracted from the image gathered using the ballistic photons to correct for the background noise and enhance image contrast and to create a corrected image that is an image that is generated using a polarizing light imaging process).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Sum and Ng with the use of polarization filtering and unpolarized image formation in order to advantageously allow for background noise correction and contrast enhancement.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sum in view of Ng as applied to claims 1 and alternatively 6 above, and further in view of US 20030093059 A1 by Griffin et al. (hereafter Griffin).

Regarding claims 7-8 and also alternatively regarding claim 6, Sum in view of Ng teaches the basic invention as given above in regards to claims 1 and/or 6; however, Sum does not describe a sheath and therefore Sum fails to teach a guidewire sheathing comprised of a shapeable coil sheathing portion at the distal end of the imaging probe, a hypotube portion at about the proximal end of the imaging probe, and a non-shapeable coil sheathing portion between the shapeable coil sheathing portion and the hypotube portion; nor a pushable and trackable sheathing; and for compact prosecution purposes (in the alternative) the examiner notes that it is pertinent to provide a backup rejection where issues of claim interpretation are involved and therefore claim 6 can also be obviated as follows.
However, Griffin in the related field of intravascular devices (see Griffin’s [0011] noting that the purpose of the sheath is to introduce/insert other medical devices including allowing for imaging so as to also solve a similar problem of how to introduce devices to particular locations in the body, in addition to being in a related field) teaches a guidewire sheathing comprised of a shapeable (as this only means capable of being shaped, it is inherent; however, the flexibility of this distalmost portion (i.e. its tendency to take a shape) is addressed in many places such as [0010] which is what the applicant has described in their specification to be what “shapeable” means; however and for compact prosecution purposes the examiner also notes that means for shaping such as pull wires, selective heating, selective kinking, pre-stressing, etc. are old and well known in the art – see MPEP 2144.03. Additionally, since this official notice has not been challenged in the reply filed on 07/20/2022 the examiner’s statement is taken to be admitted prior art in accordance with the second paragraph of MPEP 2144.03(C)) coil sheathing portion at about the distal end of the imaging probe, a hypotube portion at about the proximal end of the imaging probe, and a non-shapeable coil sheathing portion between the shapeable coil sheathing portion and the hypotube portion (see Griffin’s Figs. 1-4 noting that Figs 3-4 are cross-section along lines 3 and 4 depicted in Fig. 1 as established textually in [0006]-[0007] and where Fig. 2 is a blow up of the transition between the middle and distal sections. More specifically, the proximal end is simply a hypotube 20, see e.g. Fig. 1 part 12 and see also Fig. 3 where the hypotube in this proximal portion is provided without any modification and/or see [0010] which explains as much; multiple portions of Griffin’s disclosure could be given as the transition portion, but the transition section can generally be described as being part 16 in the Figs.. This can be simply a hypotube which as been spiral cut so as to form a helical ribbon-wire (i.e. a coil) as described in [0013] and as depicted via slots 22, particularly in Fig. 2, so as to be more flexible than the proximal portion; this transition portion could also/alternatively be the portion of the spiral cut hypotube where the reinforcement wire (a separate wire which can be circular, therefore being free of any potential argument) is conjoined thereto e.g. when 36 is in slots 22 in Fig. 2; the distal portion 14 is defined by smaller, flexible, and more widely spaced wires as depicted by part 36 at the top of Fig. 2 which proceeds away from the hypotube entirely and is described in [0017] and depicted in Fig. 4 at about the distal tip; where in any event the flexibility of device increases along its length as one extends distally, e.g. see [0010]) which is both pushable and trackable (see Griffin’s [0003], [0009]-[0010], and [0020] each of which cover this and each of which relate to the design of the sheathing and also motivate the combination as addressed below).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Sum and Ng with the use of the introducer sheath taught by Griffin because it advantageously has good navigational capabilities, and possesses superior pushability, torqueability, and trackability of the sort that allows one to access remote vasculature including tortuous vascular sites (see Griffin’s [0003], [0009]-[0010], and [0020] which address the superious torqueability, pushability, and trackability and see also [0002] which addresses that these properties allow the invention to reach otherwise inaccessible locations in the vasculature so that, as per [0011] various medical devices such as the invention or probe of Sum can be guided to the target area/area of interest). 

Response to Arguments
Applicant’s arguments, see page 7, filed 07/20/2022, with respect to the 112(b) rejections of claims 7 and 14 have been fully considered and are persuasive.  The associated rejections of the previous office action have been withdrawn. 

Applicant's arguments filed 07/20/2022 with regards to claim 15 have been fully considered but they are not persuasive as follows:
First the argument is entirely spurious as best iterated in the following pre-generated paragraph: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., forward viewing, real time imaging, and being small/compact device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Second, the examiner notes that what is actually claimed (e.g. “emitting infrared light from an imaging probe towards vasculature through blood”) is both admittedly taught by Sum (note the applicant’s remarks on page 9 clarify that the vasculature is imaged) and clearly taught in the sections cited above so as to also be unconvincing for a second reason.
Applicant's arguments filed 07/20/2022 regarding claim 1 have been fully considered but they are not persuasive as follows:
As an initial matter the examiner notes that claim 1 has been amended to incorporate not only the subject matter of claim 9, but also limitations of claim 4 as well as new limitations relating to the lens. As such the claim is no longer rejected under 102. However, since the same references teach this same subject matter (e.g. claim 4 is not separately argued, all modifying references used by the examiner contain lenses etc.) the argument is not convincing to cause the examiner to do anything other then cite the same art to reject these same limitations in the same manner as previously applied under 103(a) as in regards to claim 4.
More specifically on pages 7-9 the applicant opines that Sum does not teach the newly amended features of claim 1 and then argues in summary format that none of the modifying references listed on pages 7-8 remedy this alleged deficiency. However the examiner notes that the applicant has raised no argument that alleges that the features the examiner relied upon to teach the limitations of claim 4 were deficient and therefore this portion of the rejection is presumed to be correct. Likewise while the applicant argues that the newly added lens is not taught the examiner notes that each and every reference cited by the examiner, except for Sum, discloses using a lens on the collection options - including Ng. Therefore the arguments are unconvincing for reasons best rebutted simply by viewing the new citation above. Likewise and for compact prosecution the examiner again reiterates that any other previously cited reference could have been utilized to teach this feature, e.g. see Robinson [0025] or Fulghum [0015]. As such it is fundamentally unclear why this is argued as it is abundantly clear to anyone of any skill level in the art that lenses are used in the majority of optical imaging devices and is certainly clear to anyone who reviews the cited references that the entire listing of references which are summarily stated to fail to remedy the alleged deficiency would in fact clearly remedy the alleged deficiency.
Therefore the argument is unconvincing to remove the rejection.
The applicant then argues for patentability by virtue of dependency; however, given the foregoing the examiner holds that the independent claims are not patentable and therefore that patentability by virtue of dependency is not appropriate to consider at this juncture.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/           Primary Examiner, Art Unit 3793